NO. 07-12-0467-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 FEBRUARY 1, 2013
                          ______________________________


                       IN THE MATTER OF R.D.C., A JUVENILE

                        _________________________________

              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY;

               NO. J-29,697; HONORABLE DARLENE BYRNE, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


       Appellant, R.D.C., a juvenile, appeals from the trial court’s Order of Transfer to

the Institutional Division of the Texas Department of Criminal Justice. The reporter’s

record was filed on December 20, 2012, but the clerk’s record, which was due that

same date, has yet to be filed. By letter dated January 2, 2013, the Travis County

District Clerk was notified of the defect and asked to advise this Court of the status of

the clerk’s record no later than January 14, 2013.         To date, neither a motion for

extension of time nor the clerk’s record has been filed.
       The trial court clerk is responsible for preparing, certifying, and timely filing the

clerk's record once a notice of appeal is filed and payment has been made for the

record or the party responsible for paying is entitled to proceed without payment. TEX.

R. APP. P. 35.3(a). Additionally, trial and appellate courts are jointly responsible for

ensuring that the appellate record is timely filed. Id. at 35.3(c).


       Given the information available to this Court, we now abate this appeal and

remand the cause to the trial court for further proceedings. Id. Upon remand, the trial

court shall utilize whatever means necessary to determine the reasons for the delay in

the filing of the clerk's record and take such action as is necessary to ensure the filing of

the clerk's record on or before March 4, 2013. The trial court shall enter findings of fact

and conclusions of law and shall cause its findings, conclusions and any necessary

orders to be included in the clerk's record.


       It is so ordered.


                                                   Per Curiam




                                               2